Case 20-40042-JMM        Doc 21     Filed 02/27/20 Entered 02/27/20 08:38:32            Desc Main
                                   Document      Page 1 of 3



Thomas D. Smith, Esquire (ISB No. 8206)
SPINNER, WOOD & SMITH
1335 East Center - P.O. Box 6009
Pocatello, Idaho 83205-6009
Telephone: (208) 232-4471
FAX: (208) 232-1808
Email: tsmith8206@cableone.net

Attorneys for R. Sam Hopkins, Trustee

                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

In the Matter of:                       )   Case No. 20-40042-JMM
                                        )
PAULA LYNNE ZIEGLER,                    )   Chapter 7
                                        )
      Debtor.                           )
                                        )
______________________________________________________________________________
                 MOTION TO TURNOVER ESTATE PROPERTY

                    OPPORTUNITY TO OBJECT AND FOR A HEARING

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within fourteen (14) days of the date of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice
or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.

       COMES NOW R. Sam Hopkins, Trustee, by and through his attorneys, pursuant to 11

U.S.C. § 542(a), and moves the Court for an order requiring the Debtor to turnover estate

property. This motion is based on the following grounds:



MOTION TO TURNOVER ESTATE PROPERTY - 1
Case 20-40042-JMM        Doc 21     Filed 02/27/20 Entered 02/27/20 08:38:32          Desc Main
                                   Document      Page 2 of 3



       1.      The Debtor scheduled the following property and claims it fully or partially

exempt:

               a.      2019 Mercedes GLC 300 SUV;
               b.      2017 Trails West horse trailer;
               c.      Bicycle;
               e.      Horse saddle and tack;
               f.      Brown mink fur;
               g.      Rolex watch;
               h.      Diamond/sapphire ring/band; and
               i.      Gold ring.

       2.      The Trustee believes the value of the property listed above likely exceeds the

claimed exemptions.

       3.      Pursuant to 11 U.S.C. § 521(a)(4), the Debtor has a duty to surrender all estate

property to the Trustee. On or about February 18, 2020, the Trustee’s office contacted the

Debtor’s counsel’s office and demanded that the Debtor surrender the property listed above. The

Debtor has so far refused to surrender the property.

       4.      Pursuant to 11 U.S.C. § 542(a), the Debtor must surrender all estate property that

the Trustee may use, sell, or lease under 11 U.S.C. § 363, and that the Debtor may exempt under

11 U.S.C. § 522.

       WHEREFORE, the Trustee requests that the Court enter an order requiring the Debtor to

surrender the property listed above to the Trustee.

       DATED February 27, 2020.

                                              SPINNER, WOOD & SMITH


                                              By:    /s/
                                                    Thomas D. Smith




MOTION TO TURNOVER ESTATE PROPERTY - Page 2
Case 20-40042-JMM        Doc 21     Filed 02/27/20 Entered 02/27/20 08:38:32      Desc Main
                                   Document      Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY on February 27, 2020, I served a true and correct copy of the
foregoing document as follows:

       U.S. Trustee                                        [ ]   U.S. Mail, postage prepaid
                                                           [ ]   Hand Delivery
       ustp.region18.bs.ecf@usdoj.gov                      [x]   ECF Notice
                                                           [ ]   Facsimile

       Ryan E. Farnsworth                                  [ ]   U.S. Mail, postage prepaid
                                                           [ ]   Hand Delivery
       ryan@averylaw.net                                   [x]   ECF Notice
                                                           [ ]   Facsimile

       Paula Lynne Ziegler                                 [x]   U.S. Mail, postage prepaid
       1966 North Tatonka Lane                             [ ]   Hand Delivery
       Inkom, Idaho 83245                                  [ ]   ECF Notice
                                                           [ ]   Facsimile



                                                 By: /s/
                                                     Thomas D. Smith




MOTION TO TURNOVER ESTATE PROPERTY - Page 3
